Case 3:20-cr-00114-MMH-MCR Document 22 Filed 12/01/20 Page 1 of 1 PageID 94




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                                          Case No. 3:20-cr-114-J-34MCR

ERNEST MALONEY PAGE, IV


                            AGREED MOTION TO CONTINUE

The Defendant, Ernest Maloney Page, IV, hereby states;

1. The Defendant Ernest Maloney Page, IV request the sentencing hearing presently set for

December 7th, 2020 at 10:15 AM be continued.

2. Mitigation discovery is ongoing.

3. AUSA Kelly Karase has been contacted and has no objection to this request of a 90 day

continuance.

4. It is in the interest of justice to grant this motion.

                                                            Submitted this day 1st of December 2020

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed and sent
through E-mail, to the Office of the United States Attorney Kelly Karase @
Kelly.Karase@usdoj.gov, and emailed to the Honorable MR, this _1st_ day of December , 2020.

                                                                 _____/s/ David W. Collins_________
                                                                  DAVID W. COLLINS, ESQ.
                                                                  Fla. Bar No.: 475289
                                                                  P.O. Box 541
                                                                  Monticello, FL 32345
                                                                  Office: (850) 997-8111
                                                                  Fax: (850) 997-5852
                                                                  E-mail: collins.fl.law@gmail.com
